CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24B-2 EXHIBIT 10.6



 



Certain confidential portions of this Exhibit, indicated by [*], have been
omitted pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. The
omitted materials have been filed separately with the U.S. Securities and
Exchange Commission.

 

 



AMENDED AND RESTATED

 

LICENSE AGREEMENT

 

BETWEEN

 

NAVIDEA BIOPHARMACEUTICALS, INC.

 

AND

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

FOR

 

CASE NO. SD1998-088

 

 

 



 

Table of Contents



 



    Page       RECITALS   1 Article 1 DEFINITIONS 2 Article 2 GRANTS 5 Article 3
CONSIDERATION 6 Article 4 REPORTS, RECORDS AND PAYMENTS 13 Article 5 PATENT
MATTERS 16 Article 6 GOVERNMENTAL MATTERS 19 Article 7 TERMINATION OR EXPIRATION
OF THE AGREEMENT 20 Article 8 LIMITED WARRANTY AND INDEMNIFICATION 21 Article 9
USE OF NAMES AND TRADEMARKS 24 Article 10 MISCELLANEOUS PROVISIONS 24

 



 

 i 

 



 

AMENDED AND RESTATED LICENSE AGREEMENT

 

This amended and restated license agreement directed toward Lymphoseek®
(“Agreement”) is made by and between Navidea Biopharmaceuticals, Inc., a
Delaware corporation having an address at 5600 Blazer Parkway, Suite 200,
Dublin, OH 43017-1367 (“LICENSEE”) and The Regents of the University of
California, a California corporation having its statewide administrative offices
at 1111 Franklin Street, Oakland, California 94607-5200 (“UNIVERSITY”),
represented by its San Diego campus having an address at University of
California, San Diego, Office of Innovation & Commercialization, Mail Code 0910,
9500 Gilman Drive, La Jolla, California 92093-0910 (“UCSD”).

 

The following agreements (“Prior Agreements”): a License Agreement effective
January 26, 2002 (UC Control No. 2002-03-0237), an Amendment No. 1 effective May
27, 2003 (UC Control No. 2006-03-0237 (REVA)), an Amendment No. 2 effective
February 1, 2006 (UC Control No. 2006-03-0237 (REVB)), an Amendment No. 3
effective August 16, 2011 (UC Control No. 2006-03-0237 (REVC)), and an Amended
and Restated License Agreement effective July 14, 2014, and an Amendment
effective May 13, 2016 are hereby amended and restated in their entirety under
this Agreement as of the date of the last signature (“Effective Date”), except
that LICENSEE is not relieved of any obligations or liability that accrued under
the Prior Agreements prior to the Effective Date, including LICENSEE'S payment
obligations.

 

RECITALS

 

WHEREAS, the invention disclosed in UCSD Disclosure Docket No. SD 1998-088 and
titled “Macromolecular Carrier for Drug and Diagnostic Agent Delivery”
(“Invention”), were made in the course of research at UCSD by Dr. David Vera
(hereinafter the “Inventor”) and are covered by Patent Rights as defined below;

 

WHEREAS, the research was sponsored in part by the Government of the United
States of America and as a consequence this license is subject to overriding
obligations to the Federal Government under 35 U.S.C. §§ 200-212 and applicable
regulations;

 

WHEREAS, the Inventor is an employee of UCSD, and he is obligated to assign all
of his right, title and interest in the Invention to UNIVERSITY;

 

WHEREAS, UNIVERSITY provided to LICENSEE a copy of a representation that the
Inventor, to the extent that he is actually aware as of the date of signing of
the representation, has not assigned said rights to a party other than The
Regents of the University of California, and has not licensed said rights to any
third party;

 

WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;

 

WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY for
commercial development, use, and sale of the Invention, and the UNIVERSITY is
willing to grant such rights;

 



 1 

 

 

 



WHEREAS, on or about the Effective Date, Invention and Patent Rights are to be
concurrently licensed to Cardinal Health 414, LLC (the “Cardinal Agreement”), in
accordance with the Asset Purchase Agreement by and between Cardinal Health 414,
LLC and LICENSEE (“Cardinal/Navidea Agreement”);

 

WHEREAS, this Agreement is intended to clarify LICENSEE’S rights and interest in
Invention and Patent Rights in light of the Cardinal Agreement, but in no event
will UNIVERSITY be responsible for resolving disagreements or disputes between
the obligations and/or performance under the Cardinal Agreement, the
Cardinal/Navidea Agreement and those set forth in this Agreement;

 

WHEREAS, LICENSEE and UNIVERSITY both desire for their mutual benefit to extend
the Term (as defined below) of the Agreement beyond the expiration date of the
Patent Rights (as defined below); and

 

WHEREAS, LICENSEE understands that, subject to the provisions of Article 10.2,
UNIVERSITY may publish or otherwise disseminate information concerning the
Invention and Technology (as defined below) at any time and that LICENSEE is
paying consideration thereunder for its early access to the Invention and
Technology, not continued secrecy therein.

 

NOW, THEREFORE, the parties agree:

 

Article 1. DEFINITIONS

 

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.

 

1.1              “Affiliate” means any corporation or other business entity
which is bound in writing by LICENSEE to the terms set forth in this Agreement
and in which LICENSEE owns or controls, directly or indirectly, at least twenty
percent (20%) of the outstanding stock or other voting rights entitled to elect
directors, or in which LICENSEE is owned or controlled directly or indirectly by
at least twenty percent (20%) of the outstanding stock or other voting rights
entitled to elect directors; but in any country where the local law does not
permit foreign equity participation of at least twenty percent (20%), then an
“Affiliate” includes any company in which LICENSEE owns or controls or is owned
or controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.

 

1.2              “CAH Product” means any product used for (1) lymphatic mapping,
(2) lymph node biopsy, and (3) the diagnosis of metastatic spread to lymph nodes
for the staging of cancer including but not limited to the radioactive
diagnostic agent product marketed under the Lymphoseek® trademark for current
approved indications by the FDA and similar indications approved by the FDA in
the future.

 

1.3              “Cardinal Health” means Cardinal Health 414, LLC and its
permitted successors and assigns under Cardinal Health's license agreement with
the University.

 

1.4              “Combination Product” means any product which is a Licensed
Product (as defined below) and contains other product(s) or product component(s)
that is not an excipient, diluent, adjuvant, buffer, labeling agent(s) such as
radioisotope and fluorescent tag, and the like and (i) does not use Invention,
Technology or Patent Rights (as defined below); (ii) the sale, use or import by
itself does not contribute to or induce the infringement of Patent Rights; (iii)
is sold separately by LICENSEE, its Sublicensee (as defined below) or an
Affiliate; and (iv) enhances the market price of the final product(s) sold, used
or imported by LICENSEE, its Sublicensee, or an Affiliate.

 

 2 

 

 



1.5              "Commercially Reasonable Efforts" mean, as the case may be,
exerting such efforts and employing such resources as would normally and
objectively be exerted or employed by a similarly situated company for a product
of similar market potential, profit potential and strategic value at a similar
stage of its product life, taking into account the competitiveness of the
relevant marketplace, the patent, intellectual property and development
positions of third parties, the applicable regulatory situation, the
pricing/reimbursement situation, the commercial viability of the product and
other relevant development and commercialization factors based upon
then-prevailing conditions. In no case will Commercially Reasonable Efforts
include the LICENSEE ceasing development and pursuit of approvals for pricing,
reimbursement by appropriate agencies, and marketing by Relevant Regulatory
Agencies of Licensed Product for longer than twelve (12) months in countries
defined in 3.3a ii (A) and six (6) months in countries defined in 3.3a ii (B)
(excluding any cessation of activity due to safety concerns or otherwise
requested or required by a Relevant Regulatory Agency).

 

1.6              “Distributor” means a third party that acquires Licensed
Product from LICENSEE, Sublicensee, or an Affiliate and resells directly or
indirectly such Licensed Product to End Users.

 

1.7              “End User” means a person or an entity that acquires a Licensed
Product for use in the Field rather than for development, resale or
distribution.

 

1.8              “Ex-America” means anywhere in the world, except for Canada,
Mexico, the United States of America, and their respective territories and
possessions.

 

1.9              “Ex-America Product” means any CAH Product that is marketed,
sold or distributed anywhere in the Ex-America.

 

1.10          “Excluded Product” means a CAH Product; (ii) provides for or
facilitates any test or procedure that is reasonably substitutable for any test
or procedure provided for or facilitated by the CAH Product; or (iii) is
marketed by LICENSEE for unapproved uses that allow such product to compete with
the CAH Product.

 

1.11          “EPO Member States” means Austria, Belgium, Switzerland, Cyprus,
Germany, Denmark, Spain, Finland, France, Turkey, Greece, Ireland, Italy,
Liechtenstein, Luxembourg, Monaco, Netherlands, Portugal, Sweden, and the United
Kingdom.

 

1.12          “Field” means diagnostic uses in the targeting of CD206 receptor
positive cells residing in the lymph nodes with a
radio-labeled-carbohydrate-conjugated macromolecule.

 

1.13          “Indication” means a human clinical condition for which use of a
Licensed Product requires regulatory approval by the United States Food and Drug
Administration (FDA) or a foreign equivalent. Each Indication under development
herein shall be sequentially identified as a “First Indication”, “Second
Indication”, and so on, with the understanding that each Indication so
identified is distinct from every other Indication under development or
developed.

 

 3 

 

 



1.14          “Licensed Method” means any method that uses Technology, or that
is claimed in Patent Rights (as defined below), the use of which would
constitute, but for the license granted to LICENSEE under this Agreement, an
infringement, an inducement to infringe or contributory infringement, of any
pending or issued claim within Patent Rights.

 

1.15          “Licensed Product” means any New Product or Ex-America Product
that uses Technology, or that is claimed in Patent Rights, or that is produced
by the Licensed Method, or the manufacture, use, sale, offer for sale, or
importation of which would constitute, but for the license granted to LICENSEE
under this Agreement, an infringement, an inducement to infringe or contributory
infringement, of any pending or issued claim within the Patent Rights.

 

1.16          “Net Sales” means the gross amounts invoiced to third parties for
Licensed Products sold or leased by LICENSEE, Sublicensee, or its Affiliate, or
in any combination thereof, less the sum of the following actual and customary
deductions where applicable and separately listed: cash, trade, or quantity
discounts or rebates (as allowed under applicable law); sales tax, use tax,
tariff, import/export duties or other excise taxes imposed on particular sales
(except for value-added and income taxes imposed on the sales of Licensed
Product in foreign countries); transportation charges; credits to customers
because of rejections or returns, or transfers of Licensed Products without
charge for charitable, promotional, non-clinical, clinical research or
regulatory purposes. For purposes of calculating Net Sales, transfers to a
Sublicensee or an Affiliate of Licensed Product under this Agreement without an
invoice for (i) end use (but not resale) by the Sub licensee or Affiliate shall
be treated as sales by LICENSEE at list price of LICENSEE, or (ii) resale by a
Sublicensee or an Affiliate shall be treated as sales at the list price of the
Sublicensee or Affiliate.

 

1.17          “New Product” means new pharmaceutical and other products that are
not Excluded Products.

 

1.18          “Patent Costs” means all out-of-pocket expenses, for the
preparation, filing, prosecution, and maintenance of all Ex-America patents and
patent applications included in Patent Rights. Patent Costs shall also include
out-of-pocket expenses for patentability opinions, inventorship determination,
preparation and prosecution of patent application, re-examination, re-issue,
interference, and opposition activities related to patents or applications in
Patent Rights.

 

1.19          “Patent Rights” means UNIVERSITY’s rights in any of the following:
the Ex-America patent applications and patents deriving from the US patent
application (serial number 09/569,466, titled “MACROMOLECULAR CARRIER FOR DRUG
AND DIAGNOSTIC AGENT DELIVERY”) disclosing and claiming the Invention, filed by
Inventor and assigned to UNIVERSITY; and continuing applications thereof
including divisions, substitutions, and continuations-in-part (but only to the
extent the claims thereof are entirely supported in the specification and
entitled to the priority date of the parent application); any patents issuing on
said applications including reissues, reexaminations and extensions.

 

 4 

 

 



1.20          "Relevant Regulatory Agency" means (a) the FDA or an equivalent
regulatory agency in the United States or (b) any equivalent agency or
governmental authority in any country or other jurisdiction outside the United
States that has responsibility for granting any licenses or approvals necessary
for the marketing and sale of a Licensed Product or License Service in such
country or other jurisdiction including, without limitation, any supra-national
agency such as the "European Medicines Agency" (EMA).

 

1.21          “Sponsor’s Rights” means all the applicable provisions of any
license to the United States Government executed by UNIVERSITY and the
overriding obligations to the US Government under 35 U.S.C. §§ 200-212 and
applicable governmental implementing and the overriding obligations to NIH under
the sponsorship agreement with the same.

 

1.22          “Sublicense” means an agreement into which LICENSEE enters with a
third party that is not, at the time of execution of such Sublicense agreement,
an Affiliate of LICENSEE for the purpose of (i) granting certain rights; (ii)
granting an option to certain rights; or (iii) forbearing the exercise of any
rights, in each case, granted to LICENSEE under this Agreement. “Sublicensee”
means a third party with whom LICENSEE enters into a Sublicense.

 

1.23          “Sublicense Fees” means all upfront fees, milestone payments and
similar license fees received by LICENSEE from its Sublicensees in consideration
for the grant of a Sublicense, but excluding:

 

(a)any royalty payments;

 

(b)payments for equity or debt securities of LICENSEE (except to the extent such
payments exceed the fair market value of such securities upon date of receipt,
in which case such premiums over fair market value shall be deemed to be
“Sublicense Fees”);

 

(c)research or development funding to be applied directly to the future research
and/or development of Licensed Products provided, however that such payments
shall not include executive and clerical salaries, legal costs (other than
Patent Costs) or other costs not directly related to research,

 

(d)payments and reimbursement to LICENSEE of Patent Costs paid to
UNIVERSITY by LICENSEE with respect to the filing, preparation, prosecution or
maintenance of the Patent Rights; and

 

(e)milestone payments attributable to the achievement of any of the milestone
events set forth in Section 3.1(c).

 

1.24          “Technology” means the written technical information relating to
the Invention, excluding personal health information (PHI) and personal identity
information (PII), which the Inventor has and may provide to LICENSEE during the
Term of this Agreement.

 

1.25          “Term” means on a country-by-country basis, the period of time
beginning on the Effective Date and (i) ending on the third anniversary of the
expiration date of last to expire valid claim in the Patent Rights covering the
Licensed Product where no patent extension is granted, (ii) ending on the third
anniversary of the expiration date of the last-to-expire patent extension
covering the Licensed Product where patent extension is granted, or (iii) three
(3) years from the first sale of a Licensed Product where no Patent Rights exist
but Technology is utilized.

 

 5 

 

 



1.26          “Territory” means (i) Ex-America with respect to Ex-America
Products and (ii) worldwide, with respect to New Products, in each case to the
extent this license may legally be granted.

 

1.27          “Third Party” means any individual or entity other than LICENSEE
or UNIVERSITY or an Affiliate of LICENSEE or UNIVERSITY.

 

Article 2. GRANTS

 

2.1              License. Subject to the limitations set forth in this Agreement
and Sponsor’s Rights, UNIVERSITY hereby grants to LICENSEE, and LICENSEE hereby
accepts, a license under Patent Rights to make and have made, to use and have
used, to sell and have sold, to offer for sale, and to import Licensed Products
and to practice Licensed Methods and to use Technology, in the Field within the
Territory and during the Term.

 

The license granted herein is exclusive (other than with respect to Cardinal
Health, its Affiliates, sublicensees or distributors (each, a "CAH Entity") or
any other third party that is granted any Patent Rights by any CAH Entity
pursuant to the Cardinal Agreement) for Patent Rights and non-exclusive for
Technology.

 

2.2              Sublicense.

 

(a)The license granted in Section 2.1 includes the right of LICENSEE to grant
sublicenses to third parties and Affiliates during the Term, through multiple
tiers, but only for as long as the license from UNIVERSITY is exclusive.

 

(b)With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:

 

(i)not receive, or agree to receive, anything of value in lieu of cash as
consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;

 

(ii)to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY (and, if applicable, the Sponsor’s Rights) and contained in this
Agreement;

 

(iii)promptly provide UNIVERSITY with a copy of each Sublicense issued, and

 

(iv)collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.

 

 6 

 

 



(c)Upon early termination of this Agreement for any reason (but not expiration
as provided in Section 1.25), UNIVERSITY, at its sole discretion, shall
determine whether LICENSEE shall cancel or assign to UNIVERSITY any and all
Sublicenses.

 

2.3              Reservation of Rights. UNIVERSITY reserves the right to:

 

(a)use the Invention, Technology and Patent Rights for educational and research
purposes;

 

(b)subject to the provisions of Article 10.2, publish or otherwise disseminate
any information about the Invention and Technology at any time; and

 

(c)allow other nonprofit institutions to use and publish or otherwise
disseminate any information about Invention, Technology and Patent Rights for
educational and research purpose.

 

Article 3. CONSIDERATION

 

3.1              Fees and Royalties. The parties hereto understand that the fees
and royalties payable by LICENSEE to UNIVERSITY under this Agreement are partial
consideration for the license granted herein to LICENSEE under Technology, and
Patent Rights. LICENSEE shall pay UNIVERSITY:

 

(a)a license amendment fee of twenty-five thousand dollars (US$25,000) payable
within thirty (30) days of the Effective Date;

 

(b)license maintenance fees of twenty-five thousand dollars (US$25,000) per
year, payable annually, (already satisfied by LICENSEE) and that LICENSEE’s
obligation to pay this fee has ended on the date of the first commercial sale of
a Licensed Product in the Territory;

 

(c)milestone payments in the amounts set forth below within forty-five (45) days
after the achievement of each of the following events:

 



  Amount in US dollars Event A $[*] Commencement of phase 2 trial for
melanoma.  UNIVERSITY and LICENSEE acknowledge that the payment for milestone A
was made in full on Aug 2006. B $[*] Commencement of phase 2 trial for breast
cancer.  UNIVERSITY and LICENSEE acknowledge that the payment for milestone B
was made in full on Aug 2006. C $[*] Earlier of commencement for any cancer that
is not melanoma, breast, colorectal, stomach, or cervical or regulatory approval
allowing sales of Licensed Product for cancer other than melanoma, breast,
colorectal, stomach, or cervical.  UNIVERSITY and LICENSEE acknowledge that the
payment for milestone C was made in full on April 2009.

 

 

 7 

 



 

  Amount in US dollars Event D $[*] Completion of phase 3 trial for
melanoma.  UNIVERSITY and LICENSEE acknowledge that the payment for milestone D
was made in full on April 2009. E $[*] Completion of phase 3 trial for breast
cancer.  UNIVERSITY and LICENSEE acknowledge that the payment for milestone E
was made in full on April 2009. F $[*] Submission of application for regulatory
approval.  UNIVERSITY and LICENSEE acknowledge that the payment for milestone F
was made in full on December 2011. G $[*] US regulatory clearance granted
allowing sales of Licensed Product independent of disease type, or for two or
more disease types, or to be substituted by H and I. UNIVERSITY and LICENSEE
acknowledge that the payment for milestone G was made in full in 2013. H $[*] US
regulatory clearance granted allowing sales of Licensed Product for the first
disease type.  UNIVERSITY and LICENSEE acknowledge that the payment for
milestone H was satisfied by payment of milestone G. I $[*] US regulatory
clearance granted allowing sales of Licensed Product for the second disease
type.  UNIVERSITY and LICENSEE acknowledge that the payment for milestone I was
satisfied by payment of milestone G. J $[*] Regulatory clearance allowing sales
of Licensed Product in any EPO Member State or Japan independent of disease
type, for two or more disease types, or to be substituted by K and L.

 

 

 8 

 

 

  Amount in US dollars Event K $[*] Regulatory clearance allowing sales of
Licensed Product in any EPO Member State or Japan for the first disease type. L
$[*] Regulatory clearance allowing sales of Licensed Product in any EPO Member
State or Japan for the second disease type.

 

(d)Earned royalty on Net Sales of Licensed Products by LICENSEE and/or
Affiliate, or any combination thereof when (A) the License Product is
manufactured in a country with Patent Rights and sold in a country with Patent
Rights, (B) the License Product is manufactured in a country with Patent Rights
and sold in a country without Patent Rights, or (C) when the Licensed Product is
manufactured in a country without Patent Rights and imported to a country with
Patent Rights:

 

3.1(d) Royalty Rate Table

 



Percent of earned royalty   [*]% For accumulated Net Sales by LICENSEE,
Affiliate, or any combination thereof, to, including without limitation, End
User and/or Distributor, less than or equal to [*] US dollars ($[*]) [*]% For
accumulated Net Sales by LICENSEE, Affiliate, or any combination thereof, to,
including without limitation, End User and/or Distributor, greater than [*] US
dollars ($[*]) but less than or equal to [*] US dollars ($[*]) [*]% For
accumulated Net Sales by LICENSEE, Affiliate, or any combination thereof, to,
including without limitation, End User and/or Distributor, greater than [*] US
dollars ($[*])

 



provided, however, that the earned royalty due on Net Sales of:

 

 9 

 



 

(i)Licensed Products sold within three (3) years after the expiration date of
the Patent Rights or the extension of the Patent Rights, and that would have
infringed Patent Rights prior to expiration or extension of the Patent Rights
will be deemed to be Licensed Product as consideration of the use of the
Technology with a royalty during the first year of that three year period due at
a royalty rate reduced to [*] percent ([*]%) of the rates listed above, during
the second year of that three year period due at a royalty rate reduced to [*]
percent ([*]%) of the rates listed above and during the third year of that three
year period due at a royalty rate reduced to [*] percent ([*]%) of the rates
listed above;

 

(ii)Licensed Products manufactured in a country without Patent Rights and sold
in a country without Patent Rights will be deemed to be Licensed Product as
consideration of the use of the Technology with a royalty rate of [*] percent
([*]%) of 3.1(d) Royalty Rate Table;

 

(iii)Licensed Product sold to Distributor(s), shall be based on the gross
amounts invoiced to Distributor(s) for Licensed Products and the value of any
other consideration (for example, but not by way of limitation, payments for
Licensed Product, transfer cost, a division of revenue, milestone payments,
profits, or an option to purchase stock or other equity interest) received by
LICENSEE, Sublicensee, Affiliate, or any combination thereof, less the sum of
the following actual and customary deductions where applicable and separately
listed: cash, trade, or quantity discounts or rebates (as allowed under
applicable law); sales tax, use tax, tariff, import/export duties or other
excise taxes imposed on particular sales (except for value-added and income
taxes imposed on the sales of Licensed Product in foreign countries);
transportation charges; credits because of rejections or returns;

 

(iv)Combination Product by LICENSEE and/or its Affiliate(s) shall be calculated
as below:

 

Earned Royalties due UNIVERSITY= [A/(A+B)] x applicable Royalty Rate on Net
Sales of the Licensed Products applicable in (i), (ii), or (iii) x Net Sales of
Combination Product, where:

 

A is the separate average sales price of the Licensed Product or Licensed
Product components during the period to which the royalty calculation applies;
and B is the average sales price of the separately listed sale prices of the
individual products or product components included in such Combination Product
that are not Licensed Products during the period to which the royalty
calculation applies. If LICENSEE does not separately sell the Licensed Product
or the B product or product components used in Combination Product, the purchase
price paid by LICENSEE in the procurement of said products or product components
shall be used. For any products in B for which LICENSEE has reduced its earned
royalties payable to UNIVERSITY under 3.1(d)(v), this provision shall not apply.

 

 10 

 

 



(v)in the event LICENSEE or Affiliate is required to pay royalties to one or
more third parties for patent rights necessary to make, use or sell Licensed
Products, LICENSEE may deduct $[*] from the earned royalties payable to
UNIVERSITY for every $[*] LICENSEE or Affiliate actually pays to said third
parties; and

 

(vi)in no event shall the amount payable to UNIVERSITY in any calendar quarter
be less than [*] percent ([*]%) of the amount without the deductions allowable
under 3.1 (d) (iv) and/or 3.1 (d) (v);

 

(e)the applicable percentage (“Applicable Percentage” or “AP”) according to the
following schedules of all Sublicense Fees received by LICENSEE from its
Sublicensees that are not earned royalties according to the following
schedules::

 



  Time of Sublicense Grant AP(%) A [*] [*]% B [*] [*]% C [*] [*]% D [*] [*]% E
[*] [*]% F [*] [*]% G [*] [*]% H [*] [*]%





 

(f)on each and every Sublicense royalty payment received by LICENSEE from its
Sublicensees on Net Sales of Licensed Product by Sublicensee, royalties based on
the royalty rate of (i) [*] percent ([*]%) as applied to Net Sales (defined in
1.16) of Sublicensee to End User, and (ii) [*] percent ([*]%) as applied to Net
Sales (defined in 3.1(d)(iii)) of Sublicensee to Distributor;

 

(g)beginning with the calendar year of first commercial sale of the first
Licensed Product by LICENSEE, its Sublicensee, or an Affiliate, if the total
earned royalties paid by LICENSEE under Paragraphs 3.1(d) and (f) to UNIVERSITY
in any such year cumulatively amounts to less than twenty-five thousand Dollars
($25,000) (“minimum annual royalty”), LICENSEE shall pay to UNIVERSITY on or
before February 28 following the last quarter of such year the difference
between the minimum annual royalty and the total earned royalty paid by LICENSEE
for such year under Paragraphs 3. l(d) and (f); provided, however, that for the
year of first commercial sale of the first Licensed Product, the amount of
minimum annual royalty payable shall be pro-rated for the number of months
remaining in that calendar year.

 

 11 

 

 



All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(g)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.

 

For purposes of this Section 3 .1, if any rights to develop, manufacture or
commercialize Licensed Products are granted by LICENSEE to an Affiliate and
thereafter such party ceases to be an Affiliate of LICENSEE, such party will not
be deemed to be a Sublicensee hereunder, and the exercise of any such rights
granted to such party will be remain subject to the provisions of this Section
3.1 as if such party were an Affiliate and remains under a Sublicense.

 

(h)As full and complete consideration for the issuance of the License and the
UNIVERSITY entering the Cardinal Agreement, UNIVERSITY will within 30 days of
the effective date of the License receive a warrant to purchase One Million
(1,000,000) shares of fully paid and non-assessable shares of Common Stock of
LICENSEE, subject to the provisions and upon the terms set forth in Exhibit A
(Warrant to Purchase Shares of Common Stock), (the "Warrant"). The Warrant and
shares issuable upon exercise of the Warrant will be issued in the UNIVERSITY's
street name, Shellwater & Company. The Regents receipt of the Warrant is subject
to approval of UNIVERSITY's Office of the President.

 

3.2              Patent Costs. LICENSEE shall reimburse UNIVERSITY for all past
(prior to the Effective Date) and future (on or after the Effective Date) Patent
Costs within thirty (30) days following the date an itemized invoice is sent
from UNIVERSITY to LICENSEE.

 

3.3              Due Diligence.

 

(a)LICENSEE shall, either directly or through its Affiliate(s) or Sublicensee(s)
to:

 

(i)diligently proceed with the development, manufacture and sale of Licensed
Products;

 

(ii)use Commercially Reasonable Efforts to diligently market Licensed Products,
in countries for which it is Commercially Reasonable to do so, (A) in such
countries where adequate pricing and reimbursement are required to benefit the
entire Licensed Product franchise, within six (6) months of receiving all
regulatory approvals including pricing and reimbursement; or (B) in such
countries where pricing and reimbursement are determined not necessary to
benefit the entire Licensed Product franchise, within six (6) months of
receiving regulatory approval;

 

(iii)fill the market demand for Licensed Products following commencement of
marketing at any time during the term of this Agreement and

 

(iv)obtain all necessary governmental approvals for the use and sale of Licensed
Products in the Territory.

 

 12 

 

 



(b)If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.1(c) and 3.3(a)(i)-(iv), then UNIVERSITY shall have the right and option to
either terminate this Agreement or change LICENSEE’s exclusive license to a
nonexclusive license provided that LICENSEE has not cured such failure to
perform within ninety (90) days written notice from the UNIVERSITY of said
failure. This right, if exercised by UNIVERSITY, supersedes the rights granted
in Article 2.

 

Article 4. REPORTS, RECORDS AND PAYMENTS

 

4.1              Reports.

 

(a)Progress Reports.

 

(i)Beginning six months after Effective Date and ending on the date of first
commercial sale of a Licensed Product in the United States, with respect to each
six month period ending June 30 and December 31 during such period, LICENSEE
shall report to UNIVERSITY LICENSEE’s (and Affiliate’s and Sublicensee’s)
activities for the preceding six months to develop and test all Licensed
Products and obtain governmental approvals necessary for marketing the same.
Such semi-annual reports shall be due within sixty (60) days of the reporting
period and include a summary of work completed, summary of work in progress,
current schedule of anticipated events or milestones, market plans for
introduction of Licensed Products, and summary of resources (dollar value) spent
in the reporting period. The reports referred to in this Section 4.1(a) should
be marked with the following title and case number: “License Agreement between
UCSD and Navidea Biopharmaceuticals for case SD1998-088”. Reports shall be
submitted as attachment to UCSD’s email address: tto-reports@uscd.edu.

 

(ii)LICENSEE shall report to UNIVERSITY the date of a first commercial sale of a
Licensed Product anywhere in the Territory. Beginning three months after
Effective Date and ending on the date of first commercial sale, the UNIVERSITY
may request the status of such first commercial sale.

 

(b)Royalty Reports.

 

After the first commercial sale of a Licensed Product anywhere in the Territory,
LICENSEE shall submit to UNIVERSITY quarterly royalty reports on or before
February 28, May 31, August 31 and November 30 of each year. Each royalty report
shall cover LICENSEE’s (and each Affiliate’s and Sublicensee’s) most recently
completed calendar quarter and shall show:

 

(i)the date of first commercial sale of a Licensed Product in each country in
the Territory;

 

 13 

 

 



(ii)the gross sales, deductions as provided in Paragraph 1.16 (Net Sales), and
Net Sales during the most recently completed calendar quarter and the royalties,
in US dollars, payable with respect thereto;

 

(iii)the number of each type of Licensed Product sold;

 

(iv)Sublicense Fees and royalties received during the most recently completed
calendar quarter in US dollars, and the portion thereof payable to UNIVERSITY
hereunder;

 

(v)the method used to calculate the royalties; and

 

(vi)the exchange rates used.

 

If no sales of Licensed Products have been made and no Sublicensing Revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.
The reports referred to in this Section 4.1(b) should be marked with the
following title and case number: “License Agreement between UCSD and Navidea
Biopharmaceuticals for case SD 1998-088”. Reports shall be submitted as
attachment to UCSD’s email address: tto-reports@ucsd.edu.

 

4.2              Records & Audits.

 

(a)LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense Fees received under this Agreement. Such records shall
be retained by LICENSEE for at least five (5) years following a given reporting
period.

 

(b)Upon five (5) business days prior notice to LICENSEE all records shall be
available during normal business hours for inspection at the expense of
UNIVERSITY by UNIVERSITY’s Internal Audit Department or by a Certified Public
Accountant selected by UNIVERSITY and in compliance with the other terms of this
Agreement for the sole purpose of verifying reports and payments or other
compliance issues. Such inspector shall not disclose to UNIVERSITY any
information other than information relating to the accuracy of reports and
payments made under this Agreement or other compliance issues. In the event that
any such inspection shows an under reporting and underpayment in excess of five
percent (5%) for any twelve-month (12-month) period, then LICENSEE shall pay the
cost of the audit as well as any additional sum that would have been payable to
UNIVERSITY had the LICENSEE reported correctly, plus an interest charge at a
rate of ten percent (10%) per year. Such interest shall be calculated from the
date the correct payment was due to UNIVERSITY up to the date when such payment
is actually made by LICENSEE. For underpayment not in excess of five percent
(5%) for any twelve-month (12-month) period, LICENSEE shall pay the difference
within thirty (30) days without interest charge or inspection cost. UNIVERSITY
may only conduct one such audit per calendar year.

 

 14 

 

 



4.3              Payments.

 

(a)All fees, reimbursements and royalties due to UNIVERSITY shall be paid in
United States dollars and all checks shall be made payable to “The Regents of
the University of California”, referencing UNIVERSITY’s taxpayer identification
number, 95-6006144, and sent to UNIVERSITY according to Paragraph 10.1
(Correspondence). When Licensed Products are sold in currencies other than
United States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in the Wall Street Journal on the last business day of the applicable reporting
period.

 

(b)Royalty Payments.

 

(i)Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.

 

(ii)LICENSEE shall pay earned royalties quarterly on or before February 28, May
31, August 31 and November 30 of each calendar year. Each such payment shall be
for earned royalties accrued within LICENSEE’s most recently completed calendar
quarter.

 

(iii)Royalties earned on sales occurring or under a Sublicense granted pursuant
to this Agreement in any country outside the United States shall not be reduced
by LICENSEE for any taxes, fees, or other charges imposed by the government of
such country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of UNIVERSITY’s tax liability in any particular country
may be credited against earned royalties or fees due UNIVERSITY for that
country. LICENSEE shall pay all bank charges resulting from the transfer of such
royalty payments.

 

(iv)If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY
directly from its US sources of funds for as long as the legal restrictions
apply.

 

(v)LICENSEE shall not collect royalties from, or cause to be paid on Licensed
Products sold to the account of the US Government or any agency thereof as
provided for in the license to the US Government.

 

(vi)In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision, or that are based
on the use of Technology.



 15 

 

 

 

(vii)Royalty payments under Article 3, recoveries and settlements under Article
5, and royalty reports under 4.1(b) shall be rendered for any and all Licensed
Products even if due after expiration of the Agreement.

 

(c)Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of ten percent (10%) per year. Such interest shall be
calculated from the date payment was due until actually received by UNIVERSITY.

 

(d)       No withholding. LICENSEE shall not reduce or withhold any payments
otherwise due under this Agreement on account of any dispute related to the
Cardinal Agreement, the Cardinal/Navidea Agreement or any action whatsoever
between LICENSEE and Cardinal Health, its Affiliates, successors or assigns.

 

Article 5. PATENT MATTERS

 

5.1              Patent Prosecution and Maintenance.

 

(a)Provided that LICENSEE has reimbursed UNIVERSITY for Patent Costs pursuant to
Paragraph 3.2, UNIVERSITY shall diligently prosecute and maintain the United
States and, Ex-America patents, and applications in Patent Rights using counsel
of its choice. For purposes of clarity, if LICENSEE is not current in
reimbursing UNIVERSITY for such Patent Costs, UNIVERSITY shall have no
obligation to incur any new Patent Costs under this Agreement or to further
prosecute Patent Rights or file any new patents under Patent Rights. UNIVERSITY
shall provide LICENSEE with copies of all relevant documentation relating to
such prosecution and LICENSEE shall keep this documentation confidential. The
UNIVERSITY’s counsel shall take instructions only from UNIVERSITY, and all
patents and patent applications in Patent Rights shall be assigned solely to
UNIVERSITY. UNIVERSITY shall in any event control all patent filings and all
patent prosecution decisions and related filings (e.g. responses to office
actions) shall be at UNIVERSITY’s final discretion (prosecution includes, but is
not limited to, interferences, oppositions and any other inter partes matters
originating in a patent office).

 

(b)UNIVERSITY shall consider amending any patent application in Patent Rights to
include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.

 

(c)LICENSEE may elect to terminate its reimbursement obligations with respect to
any patent application or patent in Patent Rights upon three (3) months’ written
notice to UNIVERSITYand Cardinal Health. UNIVERSITY shall use reasonable efforts
to curtail further Patent Costs for such application or patent when such notice
of termination is received from LICENSEE. UNIVERSITY, in its sole discretion and
at its sole expense, may continue prosecution and maintenance of said
application or patent, and LICENSEE shall have no further license with respect
thereto. Non-payment of any portion of Patent Costs or Anticipated Costs with
respect to any application or patent may be deemed by UNIVERSITY as an election
by LICENSEE to terminate its reimbursement obligations with respect to such
application or patent. UNIVERSITY is not obligated at any time to file,
prosecute, or maintain Patent Rights in a country, where, for that country’s
patent application LICENSEE is not paying Patent Costs, or to file, prosecute,
or maintain Patent Rights to which LICENSEE has terminated its license
hereunder.

 

 16 

 

 



(d)LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law. LICENSEE shall prepare all documents for such application, and
UNIVERSITY shall execute such documents and take any other additional action as
LICENSEE reasonably requests in connection therewith.

 

5.2              Patent Infringement and Defense.

 

(a)In the event that UNIVERSITY (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
LICENSEE learns of infringement of potential commercial significance of any
patent licensed under this Agreement or any notice of any legal or
administrative action by any third party against a Patent Right, including any
oppositions, interferences, derivation, revocation, reexamination, inter partes
review, post-grant, nullity action, compulsory license proceeding, or
declaratory judgment action ("Invalidity Action"), the knowledgeable party will
provide the other (i) with written notice of such infringement or Invalidity
Action within fifteen (15) days and (ii) with any evidence of such infringement
available to it (the “Infringement/Invalidity Notice”). Subject to Sections
5.2(b) and 5.2(c), during the period in which, and in the jurisdiction where,
LICENSEE has exclusive rights under this Agreement, (other than with respect to
Cardinal Health) neither UNIVERSITY nor LICENSEE will notify a third party
(including the infringer) of infringement or put such third party on notice of
the existence of any Patent Rights without first obtaining consent of the other.
If LICENSEE notifies a third party of infringement or puts such third party on
notice of the existence of any Patent Rights with respect to such infringement
without first obtaining the written consent of UNIVERSITY and UNIVERSITY is sued
in declaratory judgment, UNIVERSITY shall have the right to terminate this
Agreement immediately without the obligation to provide sixty (60) days’ notice
as set forth in Paragraph 7.1. Both UNIVERSITY and LICENSEE will use their
diligent efforts to cooperate with each other to terminate such infringement or
resolve the Invalidity Action without litigation.

 

 17 

 

 



(b)If the infringing activity of potential commercial significance by the
infringer has not been abated or the Invalidity Action has not been resolved to
the reasonable satisfaction of the parties within ninety (90) days following the
date of the Infringement/Invalidity Notice, subject to LICENSEE'S obligations to
Cardinal Health under the Cardinal/Navidea Agreement, LICENSEE may institute
suit for patent infringement against the infringer or defend the relevant Patent
Rights against the Invalidity Action (as applicable). UNIVERSITY may voluntarily
join such suit at its own expense, but with respect to patent infringement, may
not thereafter commence suit against the infringer for the acts of infringement
that are the subject of LICENSEE’s suit or any judgment rendered in that suit.
LICENSEE may not join UNIVERSITY in a suit initiated by LICENSEE without
UNIVERSITY’S prior written consent. If, in a suit initiated by LICENSEE,
UNIVERSITY is involuntarily joined other than by LICENSEE, LICENSEE will pay any
costs incurred by UNIVERSITY arising out of such suit, including but not limited
to, any legal fees of counsel that UNIVERSITY selects and retains to represent
it in the suit.

 

(c)If, within a hundred and twenty (120) days following the date the
Infringement/Invalidity Notice takes effect, the infringing activity of
potential commercial significance by the infringer has not been abated or the
Invalidity Action has not been resolved to the reasonable satisfaction of the
parties and if neither LICENSEE or Cardinal Health has brought suit against the
infringer or relevant third party, UNIVERSITY may institute suit for patent
infringement against the infringer or defend the relevant Patent Rights against
the Invalidity Action (as applicable). If UNIVERSITY institutes such suit,
LICENSEE may not join such suit without UNIVERSITY’S consent and may not
thereafter commence suit against the infringer for the acts of infringement that
are the subject of UNIVERSITY’S suit or any judgment rendered in that suit.

 

(d)Notwithstanding anything to the contrary in this Agreement, with respect to
patent infringement only in the event that the infringement or potential
infringement pertains to an issued patent included within the Patent Rights and
written notice is given under any statute expediting litigation (e.g. the Drug
Price Competition and Patent Term Restoration Act of 1984 and/or foreign
counterparts of this Law) (“Act”), then the party in receipt of such notice
under the Act (in the case of UNIVERSITY to the extent of the actual knowledge
of the licensing officer responsible for the administration of this Agreement)
shall provide the Infringement/Invalidity Notice to the other party promptly. If
the time period is such that the LICENSEE will lose the right to pursue legal
remedy for infringement by not notifying a third party or by not filing suit,
the notification period and the time period to file suit will be accelerated to
within forty-five (45) days of the date of such notice under the Act to either
party.

 

(e)Any recovery or settlement received in connection with any suit under this
Agreement will first be shared by UNIVERSITY and LICENSEE equally to cover the
litigation costs each incurred, and next shall be paid to UNIVERSITY or LICENSEE
to cover any litigation costs it incurred in excess of the litigation costs of
the other. In any suit initiated by LICENSEE, any recovery in excess of
litigation costs will be shared between LICENSEE and UNIVERSITY as follows: (i)
for any recovery other than amounts paid for willful infringement: (A)
UNIVERSITY will receive fifteen percent (15%) of the recovery if UNIVERSITY was
not a party in the litigation and did not incur any litigation costs; (B)
UNIVERSITY will receive twenty-five percent (25%) of the recovery if UNIVERSITY
was a party in the litigation, but did not incur any litigation costs, including
the provisions of Paragraph 5.2(b) above, or (C) UNIVERSITY will receive fifty
percent (50%) of the recovery if UNIVERSITY incurred any litigation costs in
connection with the litigation; and (ii) for any recovery for willful
infringement, UNIVERSITY will receive fifty percent (50%) of the recovery. In
any suit initiated by UNIVERSITY, any recovery in excess of litigation costs
will belong to UNIVERSITY. UNIVERSITY and LICENSEE agree to be bound by all
determinations of patent infringement, validity, and enforceability (but no
other issue) resolved by any adjudicated judgment in a suit brought in
compliance with this Section 5.2.

 

 18 

 

 



(f)Any agreement made by LICENSEE for purposes of settling litigation or other
dispute shall comply with the requirements of Section 2.2 (Sublicenses) of this
Agreement.

 

(g)Each party will cooperate with the other in litigation proceedings instituted
hereunder but at the expense of the party who initiated the suit (unless such
suit is being jointly prosecuted by the parties).

 

(h)Any litigation proceedings will be controlled by the party bringing the suit,
except that UNIVERSITY may be represented by counsel of its choice in any suit
brought by LICENSEE.

 

5.3              Patent Marking. LICENSEE shall mark all Licensed Products made,
used or sold under the terms of this Agreement, or their containers, in
accordance with the applicable patent marking laws. LICENSEE shall be
responsible for all monetary and legal liabilities arising from or caused by (i)
failure to abide by applicable patent marking laws and (ii) any type of
incorrect or improper patent marking.

 

Article 6. GOVERNMENTAL MATTERS

 

6.1              Governmental Approval or Registration. If this Agreement or any
associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, LICENSEE shall assume all
legal obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware
that this Agreement is subject to a United States or foreign government
reporting or approval requirement. LICENSEE shall make all necessary filings and
pay all costs including fees, penalties, and all other out-of-pocket costs
associated with such reporting or approval process.

 

6.2              Export Control Laws. LICENSEE shall observe all applicable
United States and foreign laws with respect to the transfer of Licensed Products
and related technical data to foreign countries, including, without limitation,
the International Traffic in Arms Regulations and the Export Administration
Regulations.

 

 19 

 

 



6.3              Preference for United States Industry. If LICENSEE sells a
Licensed Product or Combination Product in the US, LICENSEE shall manufacture
said product substantially in the US. Notwithstanding the foregoing, at
LICENSEE’s request, UNIVERSITY will reasonably cooperate with LICENSEE in
seeking a waiver to the requirement for substantial manufacture in the United
States according to 35 U.S. CODE § 204. To the extent such waiver if granted,
LICENSEE shall comply with the terms granted in the waiver.

 

Article 7. TERMINATION OR EXPIRATION OF THE AGREEMENT

 

7.1              Termination by UNIVERSITY.

 

(a)If LICENSEE fails to perform or violates any term of this Agreement, then
UNIVERSITY may give written notice of default (“Notice of Default”) to LICENSEE.
If LICENSEE fails to cure the default within ninety (90) days of the Notice of
Default, UNIVERSITY may terminate this Agreement and the license granted herein
by a second written notice (“Notice of Termination”) to LICENSEE. If a Notice of
Termination is sent to LICENSEE, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of UNIVERSITY. During the term of any such Notice of Default
or period to cure, to the extent the default at issue is a failure to pay past
or ongoing Patent Costs as provided for under this Agreement, UNIVERSITY shall
have no obligation to incur any new Patent Costs under this Agreement and shall
have no obligation to further prosecute Patent Rights or file any new patents
under Patent Rights.

 

(b)This Agreement will terminate immediately, without the obligation to provide
ninety (90) days’ notice as set forth in Paragraph 7.1(a), if LICENSEE files a
claim including in any way the assertion that any portion of UNIVERSITY’s Patent
Rights is invalid or unenforceable where the filing is by the LICENSEE, a third
party on behalf of the LICENSEE, or a third party at the written urging of the
LICENSEE.

 

(c)This Agreement shall automatically terminate without the obligation to
provide ninety (90) days’ notice as set forth in Paragraph 7.1(a) upon the
filing of a petition for relief under the United States Bankruptcy Code by or
against the LICENSEE as a debtor or alleged debtor.

 

7.2              Termination by LICENSEE.

 

(a)LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a ninety (90) day written notice to UNIVERSITY. Said notice
shall state LICENSEE’s reason for terminating this Agreement.

 

 20 

 

 



(b)Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.

 

7.3              Survival on Termination or Expiration. The following Paragraphs
and Articles shall survive the termination or expiration of this Agreement:

 

(a)Article 4 (REPORTS, RECORDS AND PAYMENTS);

 

(b)Paragraph 7.3 (Survival on Termination or Expiration);

 

(c)Paragraph 7.4 (Disposition of Licensed Products on Hand);

 

(d)Paragraph 7.5 (Fully-Paid License);

 

(e)Article 8 (LIMITED WARRANTY AND INDEMNIFICATION);

 

(f)Article 9 (USE OF NAMES AND TRADEMARKS);

 

(g)Section 10.2 hereof (Secrecy);

 

(h)Paragraph 10.5 (Failure to Perform); and

 

(i)Paragraph 10.6 (Governing Laws).

 

7.4              Disposition of Licensed Products on Hand. Upon termination of
this Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sub licensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.

 

7.5              Fully-Paid License. Upon expiration of the Term on a
country-by-country basis (but not termination under Section 7.1 or 7.2) the
license granted to LICENSEE in Section 2.1 shall become a perpetual,
irrevocable, fully-paid license.

 

Article 8. LIMITED WARRANTY AND INDEMNIFICATION

 

8.1              Limited Warranty.

 

(a)UNIVERSITY warrants to the LICENSEE that it has the lawful right to grant
this license. This warranty does not include Patent Rights to the extent
assigned, or otherwise licensed, by UNIVERSITY’s inventor to third parties.

 

(b)The license granted herein and the associated Technology are provided “AS IS”
and without WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE or any other warranty, express or implied. UNIVERSITY makes no
representation or warranty that the Licensed Product, Licensed Method or the use
of Patent Rights or Technology will not infringe any other patent or other
proprietary rights.

 

 21 

 

 



(c)UNIVERSITY WILL NOT BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT, OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR OTHER SPECIAL DAMAGES SUFFERED BY LICENSEE, SUBLICENSEES, JOINT VENTURES, OR
AFFILIATES ARISING OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION
OF ANY KIND (INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH
OF WARRANTY) EVEN IF UNIVERSITY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. ALSO, UNIVERSITY WILL NOT BE LIABLE FOR ANY DIRECT DAMAGES SUFFERED BY
LICENSEE, SUBLICENSEES, JOINT VENTURES, OR AFFILIATES ARISING OUT OF OR RELATED
TO PATENT RIGHTS TO THE EXTENT ASSIGNED, OR OTHERWISE LICENSED, BY UNIVERSITY’S
INVENTOR TO THIRD PARTIES.

 

(d)Nothing in this Agreement shall be construed as:

 

(i)a warranty or representation by UNIVERSITY as to the validity or scope of any
Patent Rights;

 

(ii)a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

 

(iii)an obligation to bring or prosecute actions or suits against third parties
for patent infringement or misappropriation of Technology except as provided in
Section 5.2 hereof;

 

(iv)conferring by implication, estoppel or otherwise any license or rights under
any patents of UNIVERSITY other than Patent Rights as defined in this Agreement,
regardless of whether those patents are dominant or subordinate to Patent
Rights; or

 

(v)an obligation to furnish any know-how not provided in Patent Rights and
Technology; or

 

(vi)an obligation to update Technology.

 

8.2              Indemnification.

 

(a)LICENSEE will, and will require Sublicensees to, indemnify, hold harmless,
and defend UNIVERSITY and its officers, employees, and agents; the sponsors of
the research that led to the Invention; and the inventor of patents or patent
applications under Patent Rights, and their employers; against any and all
claims, suits, losses, damages, costs, fees, and expenses resulting from, or
arising out of, the exercise of this license or any Sublicense, including any
disputes arising under the Cardinal/Navidea Agreement. This indemnification will
include, but will not be limited to, any product liability.

 

 22 

 

 



(b)LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance as follows:

 

(i)comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least: (A) each occurrence, five million
dollars (US$5,000,000); (B) products/completed operations aggregate, ten million
dollars (US$10,000,000); (C) personal and advertising injury, five million
dollars (US$5,000,000); and (D) general aggregate (commercial form only), ten
million dollars (US$10,000,000). If the above insurance is written on a
claims-made form, it shall continue for three (3) years following termination or
expiration of this Agreement. The insurance shall have a retroactive date of
placement prior to or coinciding with the Effective Date

 

(ii)Worker’s Compensation as legally required in the jurisdiction in which the
LICENSEE is doing business; and

 

(iii)the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.

 

(c)LICENSEE shall furnish UNIVERSITY with certificates of insurance showing
compliance with all requirements. Such certificates shall: (i) provide for
thirty (30) day advance written notice to UNIVERSITY of any modification; (ii)
indicate that UNIVERSITY has been endorsed as an additionally insured party
under the coverage referred to above; and (iii) include a provision that the
coverage shall be primary and shall not participate with nor shall be excess
over any valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY.

 

(d)UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article. LICENSEE shall keep UNIVERSITY informed on a current
basis of its defense of any claims under this Article. LICENSEE will not settle
any claim against UNIVERSITY without UNIVERSITY’s written consent, where (i)
such settlement would include any admission of liability or admission of wrong
doing on the part of the indemnified party, (ii) such settlement would impose
any restriction on UNIVERSITY/indemnified party’s conduct of any of its
activities, or (iii) such settlement would not include an unconditional release
of UNIVERSITY/indemnified party from all liability for claims that are the
subject matter of the settled claim.

 



 23 

 

 

Article 9. USE OF NAMES AND TRADEMARKS

 

9.1              Except as provided in 9.3, nothing contained in this Agreement
confers any right to use in advertising, publicity, or other promotional
activities any name, trade name, trademark, or other designation of either party
hereto (including contraction, abbreviation or simulation of any of the
foregoing). Unless required by law, the use by LICENSEE of the name, “The
Regents of the University of California” or the name of any campus of the
University of California in advertising, publicity, or other promotional
activities is prohibited, without the express written consent of UNIVERSITY.

 

9.2              UNIVERSITY may disclose to the Inventor the terms and
conditions of this Agreement upon their request. If such disclosure is made,
UNIVERSITY shall request the Inventor not disclose such terms and conditions to
others.

 

9.3              UNIVERSITY may acknowledge the existence of this Agreement and
the extent of the grant in Article 2 to third parties, but UNIVERSITY shall not
disclose the financial terms of this Agreement to third parties, except where
UNIVERSITY is required by law to do so, such as under the California Public
Records Act. LICENSEE hereby grants permission for UNIVERSITY (including UCSD)
to include LICENSEE’s name and a link to LICENSEE’s website in UNIVERSITY’s and
UCSD’s annual reports and on UNIVERSITY’s (including UCSD’s) websites that
showcase technology transfer-related stories.

 

Article 10. MISCELLANEOUS PROVISIONS

 

10.1          Correspondence. Any notice or payment required to be given to
either party under this Agreement shall be deemed to have been properly given
and effective:

 

(a)on the date of delivery if delivered in person,

 

(b)five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party, or

 

(c)upon confirmation by recognized national overnight courier, confirmed
facsimile transmission, or confirmed electronic mail, to the following addresses
or facsimile numbers of the parties.

 

If sent to LICENSEE:
Navidea Biopharmaceuticals, Inc.
5600 Blazer Parkway, Suite 200,
Dublin, OH 43017-1367
Attention: President, CEO
Phone: 614-793-7500
Fax: 614-793-7522

 

 24 

 

 



If sent to UNIVERSITY by mail:
University of California, San Diego
Office of Innovation & Commercialization
9500 Gilman Drive, Mail Code 0910
La Jolla, CA 92093-0910
Attention: Director

 

If sent to UNIVERSITY by overnight delivery:
University of California, San Diego
Office of Innovation & Commercialization
10300 North Torrey Pines Road
Torrey Pines Center North, Third Floor
La Jolla, CA 92037
Attention: Director

 

10.2          Secrecy.

 

(a)“Confidential Information” shall mean with respect to UNIVERSITY,
confidential information, including Technology, relating to the Invention and
disclosed by UNIVERSITY to LICENSEE during the term of this Agreement, and with
respect to LICENSEE, all trade secrets or confidential or proprietary
information or tangible materials provided by LICENSEE received by UNIVERSITY
hereunder (including any reports delivered pursuant to Section 4.1) in the
course of its performance of its obligations hereunder, which if disclosed in
writing shall be marked “Confidential”, or if first disclosed otherwise, shall
within thirty (30) days of such disclosure be reduced to writing by the
disclosing party and sent to the receiving party.

 

(b)Receiving party shall:

 

(i)use the Confidential Information for the sole purpose of performing under the
terms of this Agreement;

 

(ii)safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;

 

(iii)not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound to the receiving party by a like obligation
of confidentiality) without the express written permission of the disclosing
party, except that the receiving party shall not be prevented from using or
disclosing any of the Confidential Information that:

 

(A)the receiving party can demonstrate by written records was previously known
to it;

 

(B)is now, or becomes in the future, public knowledge other than through acts or
omissions of the receiving party;

 

 25 

 

 



(C)is lawfully obtained by the receiving party from sources independent of the
disclosing party; or

 

(D)is required to be disclosed by law or a court of competent jurisdiction

 

(c)The secrecy obligations of the receiving party with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.

 

10.3          Assignability. This Agreement may be assigned by UNIVERSITY, but
is personal to LICENSEE and assignable by LICENSEE only with the written consent
of UNIVERSITY. Notwithstanding anything to the contrary in the foregoing, the
consent of UNIVERSITY will not be required if the assignment by LICENSEE is
either to an Affiliate or in connection with the transfer of all or
substantially all of the business of LICENSEE to which this Agreement relates,
provided, further, that in each instance the assignee expressly assumes all
obligations imposed on LICENSEE by this Agreement in writing and that the
LICENSEE shall notify the UNIVERSITY of such event and inform the UNIVERSITY
whether pre-assignment or preacquisition liability remain with the old LICENSEE
or are assumed by the new LICENSEE.

 

10.4          No Waiver. No waiver by either party of any breach or default of
any covenant or agreement set forth in this Agreement shall be deemed a waiver
as to any subsequent and/or similar breach or default.

 

10.5          Failure to Perform. In the event of a failure of performance due
under this Agreement and if it becomes necessary for either party to undertake
legal action against the other on account thereof, then the prevailing party
shall be entitled to reasonable attorneys’ fees in addition to costs and
necessary disbursements.

 

10.6          Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and
validity of any patent or patent application shall be governed by the applicable
laws of the country of the patent or patent application.

 

10.7          Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume.

 

10.8          Headings. The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

 

10.9          Entire Agreement. This Agreement embodies the entire understanding
of the parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.

 

 26 

 

 



10.10      Amendments. No amendment or modification of this Agreement shall be
valid or binding on the parties unless made in writing and signed on behalf of
each party.

 

10.11      Severability. In the event that any of the provisions contained in
this Agreement is held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if the
invalid, illegal, or unenforceable provisions had never been contained in it.

 



 27 

 

 

 

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.

 

NAVIDEA BIOPHARMACEUTICALS, INC.: THE REGENTS OF THE UNIVERSITY OF CALIFORNIA:

By:/s/ Jed A. Latkin                   
(Signature)

 

Name: Jed A. Latkin

 

Title: Interim CFO & COO

 

By: /s/ Rubén Flores                          
(Signature)

 

Name: Rubén Flores

 

Title: Director of Commercialization

 

Date: March 3, 2017                      Date: January 30, 2017
                          

 

 

 28 



